Citation Nr: 0406950	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for bronchitis.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In November 2003, the veteran testified at a videoconference 
hearing before the undersigned.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's skin disorder began in service.  

3.  The veteran's chronic bronchitis began in service.  


CONCLUSIONS OF LAW

1.  The veteran's skin disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 4.3 (2003).  

2.  The veteran's chronic bronchitis was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 4.3 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Given the 
favorable outcome noted below, there is no indication that 
the Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The record confirms, and the RO has found, that the veteran 
served in combat.  

The veteran has consistently reported that during his service 
in Vietnam, he developed jungle rot on his feet and was told 
that he had developed a fungal infection.  In recitations of 
his past medical history in examination and outpatient 
reports associated with the claims folder, the veteran 
reported that during service he also developed a rash in the 
inguinal area and subsequently, developed lesions and boils 
in the abdomen.  Since his separation from service, the 
veteran has been treated repeatedly in dermatology clinics 
for recurring fungal infections, to include ringworm, 
dermatitis, tinea pedis, tinea corporis, onychomycosis, and 
furunculosis.  

Similarly, the veteran has consistently reported that he 
developed chronic bronchitis in Vietnam.  He has been treated 
on occasion over the years for chronic bronchitis.  

During a May 1999 VA dermatology examination conducted in May 
1999, the veteran reported that he first developed skin 
problems in 1970, at which time he had a diagnosis of jungle 
rot.  Diagnoses included tinea pedis, tinea corporis, 
onychomycosis, dystrophic fingernails, and a history of 
furunculosis, all chronic and nonresponsive to years of 
treatment.  

During a May 1999 VA pulmonary examination, the veteran 
reported that since his return from Vietnam had had periodic 
episodes of bronchitis.  Following pulmonary function tests, 
the examiner diagnosed chronic bronchitis.

Although a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to an in-service 
injury or treatment, a layperson is competent to speak to 
signs and symptoms associated with a particular diagnosis.   
See Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).  In 
this case, both the veteran and his spouse have rendered 
consistent statements as to the onset and progression of the 
veteran's various skin disorders.  

In cases where a "combat" veteran claims service connection 
for injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are to be applied.  In pertinent part, 
38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Appeals Court) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of 
service connection," even if no 
official record of such incurrence 
exists.  

Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) 
(citations omitted).  This section considerably lightens the 
burden of a combat veteran who seeks benefits for disease or 
injury which he alleges were incurred in combat in service.  
Id. at 392.  

The third step requires the Board to consider whether there 
is clear and convincing proof which would rebut the 
presumption of service connection.  Id. at 393.  

In this case, the Board finds that the veteran, a combat 
veteran, has proffered satisfactory lay evidence of a skin 
disorder and bronchitis in service.  

Further, the Board finds that this evidence is consistent 
with the circumstances, conditions and hardships of his 
combat service.  In addition, the lay evidence is credible.  
Consequently, as the veteran has satisfied both of these 
inquiries mandated by the statute, a factual presumption 
arises that the alleged skin disorder and bronchitis are 
service connected.  Id.  

The factual presumption of service connection is rebuttable 
only with "clear and convincing evidence to the contrary."  
Id.  (citing 38 U.S.C.A. § 1154(b)).  As to whether the 
veteran sustained a skin disorder and bronchitis in service, 
the only evidence contradicting the lay evidence is the 
absence of any such evidence.  

The Board finds that the lack of evidence does not rise to 
the level of "clear and convincing" required to rebut the 
presumption of service incurrence of a skin disorder and 
bronchitis.  

Thus, the Board finds that the evidence of record serves to 
establish that the veteran had significant a skin disorder 
and bronchitis in service.  This determination, however, does 
not end the Board's analysis.  There also must be evidence of 
current disability and of a nexus to service.  See Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996).  

In this case, the Board finds that there is sufficient 
medical evidence of both current disability and a nexus to 
his service.  Specifically, there are treatment records for 
the disabilities over the years and current VA examinations 
discussing the veteran's history and diagnosing the claimed 
disorders.  

As detailed hereinabove, when combat veterans establish, with 
satisfactory lay or other evidence, service incurrence or 
aggravation of injury or disease consistent with the 
conditions of combat service, VA shall accept the veteran's 
evidence as sufficient proof of the in-service event, even if 
no official record of such incurrence exists.  Collette v. 
Brown, 82 F.3d at 392-3; 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

As the veteran submitted satisfactory lay evidence, the Board 
accepts that the veteran had a skin disorder and respiratory 
problems in service-both of which can be described by lay 
persons.  

Additionally, as supported by medical evidence in the record, 
the Board recognizes that the veteran currently has a skin 
disorder and chronic bronchitis.  The Board also believes 
that the medical diagnoses, when read with the veteran's 
total history, establishes a nexus between his in-service 
disability and current disability.  

Accordingly, the Board concludes that the preponderance of 
the evidence supports claims of service connection for a skin 
disorder and chronic bronchitis.  


ORDER

Service connection for a skin disorder is granted.  

Service connection for chronic bronchitis is granted.  



	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



